Bboyles, C. J.
1. Upon the hearing of a motion to arrest the judgment in a criminal case the court looks only at the indictment and the verdict, the presumption being that the evidence authorized the verdict. Watson v. State, 116 Ga. 607 (6) (43 S. E. 32).
2. Under the above-stated ruling and the facts of the instant case, the court properly struck from the motion in arrest of judgment matter that was extrinsic to the face of the record, and properly repelled evidence which showed facts not appearing on the face of the record, and properly overruled the motion to arrest the judgment.

Judgment affirmed.


Lulce and Blood/wortli, JJ., concur.